Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 1
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 2
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 3
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 4
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 5
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 6
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 7
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 8
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 9
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 10
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 11
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 12
                                       of 13
Case: 18-31087   Doc# 157-2   Filed: 02/21/19   Entered: 02/21/19 09:37:40   Page 13
                                       of 13
